June 6, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                    ALLEN PARKER COMPANY, Appellant

NO. 14-12-00766-CV                           V.

                  TRUSTMARK NATIONAL BANK, Appellee
                    ________________________________

      This cause, an appeal from the order striking the petition in intervention filed
by Allen Parker Company, appellant, and granting the motion to withdraw funds
from the registry of the court filed by Trustmark National Bank, appellee, signed
August 17, 2012, was heard on the transcript of the record. We have inspected the
record and find no error in the order. The order of the court below is AFFIRMED.

      We order appellant, Allen Parker Company, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.